DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 10/22/2021.
Applicant’s cancelation of claim 15-16 is acknowledged and require no further examining.  Claims 1-14 and 17-22 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closing device and the packing device as stated in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 2 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 2, the phrase “(Previously Presented) Apparatus (1) according to claim 1” is improper because claim 2 has been amended.  Claim 2 originally had the phrase “preferably with the decoration of the monitored container (10)”.  Claim 2 should be indicated as being amended and should show how it was amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, 10-14, 17, 18-19, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the phrase “depending on the monitoring result, an after-production and/or intermediate production” renders claim 2 vague and indefinite because is it unclear how the feature is altering the monitoring device.  The monitoring device can be situated to monitor containers at different locations along the predetermined path, but it is unclear how the monitoring device arranges after-production and/or intermediate production.  It is also unclear how the monitoring results alters the monitoring device’s ability to arrange after-production and/or intermediate production.  For examining purposes, the phrase is interpreted as “the monitoring device is suitable and intended to monitor containers after production and/or during production”.
Regarding claim 4, the phrase “selected from a group of container treatment devices which comprises a direct printing machine, a filling device, a closing device, and a packing device” renders claim 4 vague and indefinite because it is unclear how the container treatment device can be a filling device, a closing device, or a packing device.  Claim 4 is dependent of claim 1 and claim 1 discloses the first container treatment device is suitable and intended to provide decoration onto containers to be treated.  It is unclear how a filling device, a closing device, or a packing device is suitable to apply a decoration to a container.  For examining purposes, the phrase is interpreted as “the first container treatment device and/or the second container treatment device comprises a direct printing machine”.
Regarding claim 8, the phrase “in the memory device” renders claim 8 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 8 is dependent of claim 6 which is dependent of claim 1.  Neither claim 6 nor claim 1 disclose a memory device.  For examining purpose, the phrase is interpreted as “in a memory device”; and
Regarding claim 8, the phrase “and/or a set of image elements stored in a memory device” also renders claim 8 vague and indefinite because it is unclear how this relates to the response to the transmitted signal.  It is unclear what action is done with the set of image element in response to the transmitted signal.  For the examining purposes, the phrase is interpreted as “a set of image elements is stored in a memory device”.
Regarding claim 10, the phrase “by corresponding modification at both the direct printing machine and the monitoring device” renders claim 10 vague and indefinite because it is unclear how the predefined change to the sequence corresponds to modifications to the printing assembling and the monitoring device.  Claim 10 is dependent of claim 1 and claim 1 disclose the monitoring device is configured to change the sequence.  It is unclear how the predetermined change to the sequence corresponds to modification to the printing assembling and the monitoring device.  For examining purposes, the phase is interpreted as “wherein the both the direct printing machine and the monitoring device are modified to accommodate the predefined change”.
Claims 11 and 18 are dependent of claim 8 and include all the same limitations.
Regarding claim 12, when disclosing a method, said method must comprise steps that enable one skilled in the art to which it pertains, or with which it is most nearly connected, to conduct the method.  “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness”. [MPEP 2173.05 (q)]
Regarding claim 13, the phrase “depending on the monitoring result, an after-production and/or intermediate production” renders claim 13 vague and indefinite because is it unclear how the feature is altering the monitoring device.  The monitoring device can be situated to monitor containers at different locations along the predetermined path, but it is unclear how the monitoring device arranges after-production and/or intermediate production.  It is also unclear how the monitoring results alters the monitoring device’s ability to arrange after-production and/or intermediate production.  For examining purposes, the phrase is interpreted as “the monitoring device is suitable and intended to monitor containers after production and/or during production”.
Regarding claim 14, the phrase “in the memory device” renders claim 14 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 14 is dependent of claim 7 which is dependent of claim 6 which is dependent of claim 1.  Neither claims 1, 6, nor 7 disclose a memory device.  For examining purpose, the phrase is interpreted as “in a memory device”;
Regarding claim 14, the phrase “and/or a set of image elements stored in a memory device” also renders claim 14 vague and indefinite because it is unclear how this relates to the response to the transmitted signal.  It is unclear what action is done 
Regarding claim 17, the phrase “providing a different decoration” renders claim 17 vague and indefinite because the phrase is relative feature.  The term “different” is understood to be not the same as another or each other.  In order for something to be different it must be compared to another.  It is unclear what decoration the provided decoration is compared to that renders the provided decoration different.  For examining purposes, the phrase is interpreted as “providing a decoration on each of the container, wherein the decorations on the containers are different from each other”;
Regarding claim 17, the phrase “depending on the monitoring result, an after-production and/or intermediate production” also renders claim 17 vague and indefinite because is it unclear how the feature is altering the monitoring device.  The monitoring device can be situated to monitor containers at different locations along the predetermined path, but it is unclear how the monitoring device arranges after-production and/or intermediate production.  It is also unclear how the monitoring results alters the monitoring device’s ability to arrange after-production and/or intermediate production.  For examining purposes, the phrase is interpreted as “the monitoring device is suitable and intended to monitor containers after production and/or during production”.
Regarding claim 19, the phrase “a specialized monitoring process” renders claim 19 vague and indefinite because it is unclear what makes the monitoring process “specialized”.  The monitoring process is dependent on at least one predefined 
Regarding claim 19, the phrase “carrying out a specialized monitoring process … derived from the predetermined parameter which monitoring process should be performed” also renders claim 19 vague and indefinite because it is unclear how the monitoring process is carried out in order to determine which monitoring process to perform.  The monitoring device is disclosed to carry out a monitoring process, and then derive which monitor process to perform.  It is unclear how the monitoring process is carried out when which monitoring process to perform has not been selected.  For examining purposes, the prior art that discloses deriving an action from the predefined parameter is interpreted to disclose the feature.
Regarding claim 22, the phrase “such as an inlet buffer” renders claim 22 indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 22, the phrase “which can be controlled” renders claim 22 vague and indefinite because the feature is not definitively claimed.  The phrase “can be” implies that the buffer device may or may not be controlled by the monitoring device.  For examining purposes, the phrase is interpreted as “which is controlled”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Lauterback DE 102014116201 in view of references Eve et al. (6658817) and Folkins et al. (7264328).
It should be pointed out that, in an apparatus claim, the functional description is being treated as functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation. [MPEP 2114 (II)]
Regarding claim 1, Lauterback discloses an apparatus (1) for treating containers (10), said apparatus comprising:
a first container treatment device (4) configured to provide a decoration on the containers (10),
a second container treatment device (6) configured to provide a decoration on the containers (10),
wherein the decoration is provided according to a predefined printing parameter;

a monitoring device (8, 32, 34) configured to monitor the treated containers (10) with respect to the decoration applied by the first container treatment device (4),
wherein, depending on the monitoring result, the monitoring device (8, 34) is configured to undertake and/or arrange a change in the determined printing parameter of the first (4) and/or second (6) container treatment device.
(Figure 1 and Page 2 paragraph 4, Page 6 paragraph 24, 25, Page 7 paragraph 26, Page 10 paragraph 41, Page 11 paragraph 45, 47, Page 13 paragraph 57, 59)
However, Lauterback does not disclose the decorations on the containers are different from each other, and a change in the decoration sequence.
Eve et al. disclose an printing apparatus for printing on a container, wherein each container has a different image printed on them. (Column 2 lines 27-31, 52-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating images on containers different from each other as taught by Eve et al., since column 2 lines 15-22 of Eve et al. states such a modification would make it economically viable to mix a larger number of products with different images.
Folkins et al. disclose an apparatus (100) comprising: a print device (110); image sensors (150); and a controller (199), wherein the print device (110) prints based on a 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating the changing of the predetermined sequence as taught by Folkins et al., since column 8 lines 49-55 of Folkins et al. states such a modification would allow the apparatus to properly adjust the printing device.
When modifying Lauterback in view of Folkins et al., the monitoring device will determine a change is required, and based on this result, the controller will change the predetermine sequence to determine what change is require.
Regarding claim 2, Lauterback modified by Eve et al. and Folkins et al. disclose the monitoring device (Lauterback – 8, 32, 34) is configured to monitor containers after production and/or during production. (Lauterback – Page 11 paragraph 47)
Regarding claim 3, Lauterback modified by Eve et al. and Folkins et al. disclose the change in the decoration sequence is achieved by a change in the number and the order of the decorations to be applied to the containers (Lauterback – 10) by the first container treatment device (Lauterback – 4). (Folkins et al. – Column 6 lines 19-25, 58-62)
Regarding claim 4, Lauterback modified by Eve et al. and Folkins et al. disclose the first container treatment device (Lauterback – 4) and/or second container treatment device (Lauterback – 6) comprises a direct printing device. (Lauterback – Page 13 paragraph 57)
Regarding claim 6, Lauterback modified by Eve et al. and Folkins et al. disclose the decoration is an image element and the first (Lauterback – 4) and second (Lauterback – 6) container treatment device are direct printing machines, wherein the direct printing machines (Lauterback – 4, 6) are configured to provide the containers (Lauterback – 10) with the image element according to the predefined decoration sequence, and wherein the monitoring device (Lauterback – 8, 32, 34) is configured for undertaking and/or arranging a change in the predefined decoration sequence with respect to the image elements to be applied by the direct printing machine (Lauterback – 4, 6). (Lauterback – Page 6 paragraph 24, 25, Page 11 paragraph 47, Page 13 paragraph 57) (Folkins et al. – Column 6 lines 19-25, 58-62)
Regarding claim 7, Lauterback modified by Eve et al. and Folkins et al. disclose the monitoring device (Lauterback – 8, 32, 34) is configured to undertake and/or arranging a change in the predefined decoration sequence with respect to the image element without transmission of a different image element to the direct printing machine (Lauterback – 4, 6). (Lauterback – Page 6 paragraph 24, 25, Page 11 paragraph 47, Page 13 paragraph 57) (Folkins et al. – Column 6 lines 19-25, 58-62)
Regarding claim 8, Lauterback disclose the printing machine is adapted or changed in response to the inspection by the monitoring device. (Page 6 paragraph 24)  Since the monitoring device and the printing machine are situated at different locations on the apparatus, and, in order for the printing machine to be adapted or changed, the monitoring device is interpreted to transmit the change to the printing machine.
Therefore, Lauterback modified by Eve et al. and Folkins et al. is interpreted to disclose, depending on the result of the monitoring performed by the monitoring device 
Regarding claim 9, Lauterback modified by Eve et al. and Folkins et al. disclose an interaction device (Lauterback – 14, 16) with a communication connection between the direct printing machine (Lauterback – 4, 6) and the monitoring device (Lauterback – 8, 32, 34). (Lauterback – Page 13 paragraph 56, 59)
Regarding claim 11, Lauterback modified by Eve et al. and Folkins et al. disclose the monitoring device (Lauterback – 8, 32, 34) has a memory device (Lauterback – 32) in which is stored at least the predefined decoration sequence of the decoration to be applied by the first container treatment device (Lauterback – 4) to the containers (Lauterback – 10) to be treated. (Lauterback – Page 13 paragraph 59)
Regarding claim 12, Lauterback disclose a method for treating containers, the method comprising the steps of:
providing a first container treatment device (4) configured to provide a decoration on the containers (10);
providing a second container treatment device (6) configured to provide a decoration on the containers (10);
providing the container (10) to be treated with the decoration corresponding to a predefined printing parameter;

providing a monitoring device (8, 32, 34) for monitoring the treated containers (10);
depending on the monitoring result, undertaking and/or arranging a change in the predefined printing parameter of at least the first (4) and/or the second (6) container treatment device.
(Figure 1 and Page 2 paragraph 4, Page 6 paragraph 24, 25, Page 7 paragraph 26, Page 10 paragraph 41, Page 11 paragraph 45, 47, Page 13 paragraph 57, 59)
However, Lauterback does not disclose the decorations on the containers are different from each other, and a change in the decoration sequence.
Eve et al. disclose an printing apparatus for printing on a container, wherein each container has a different image printed on them. (Column 2 lines 27-31, 52-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating images on containers different from each other as taught by Eve et al., since column 2 lines 15-22 of Eve et al. states such a modification would make it economically viable to mix a larger number of products with different images.
Folkins et al. disclose an apparatus (100) comprising: a print device (110); image sensors (150); and a controller (199), wherein the print device (110) prints based on a predetermined sequence, wherein the controller (199) changes the predetermined 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating the changing of the predetermined sequence as taught by Folkins et al., since column 8 lines 49-55 of Folkins et al. states such a modification would allow the apparatus to properly adjust the printing device.
When modifying Lauterback in view of Folkins et al., the monitoring device will determine a change is required, and based on this result, the controller will change the predetermine sequence to determine what change is require.
Regarding claim 13, Lauterback modified by Eve et al. and Folkins et al. disclose the monitoring device (Lauterback – 8, 32, 34) is configured to monitor containers after production and/or during production. (Lauterback – Page 11 paragraph 47)
Regarding claim 14, Lauterback disclose the printing machine is adapted or changed in response to the inspection by the monitoring device. (Page 6 paragraph 24)  Since the monitoring device and the printing machine are situated are different locations on the apparatus, and, in order for the printing machine to be adapted or changed, the monitoring device is interpreted to transmit the change to the printing machine.
Therefore, Lauterback modified by Eve et al. and Folkins et al. is interpreted to disclose, depending on the result of the monitoring performed by the monitoring device (Lauterback – 8, 32, 34), a signal is transmitted to the direct printing machine (Lauterback – 4, 6), and, in response to the transmitted signal, the predefined decoration sequence to be printed by the direct printing machine is changed, and/or a 
Regarding claim 17, Lauterback discloses an apparatus (1) for treating containers (10), said apparatus comprising:
a first container treatment device (4) configured to provide a decoration on the containers (10),
a second container treatment device (6) configured to provide a decoration on the containers (10),
wherein the decoration is provided according to a predefined printing parameter;
a transport device (24, 52, 54) configured to supply and/or discharge the containers (10) treated by the first container treatment device (10) along a predefined path; and
a monitoring device (8, 32, 34) configured to monitor the treated containers (10) with respect to the decoration applied by the first container treatment device (4),
wherein, depending on the monitoring result, the monitoring device (8, 34) is configured to undertake and/or arrange a change in the determined printing parameter of the first (4) and/or second (6) container treatment device, and
wherein the monitoring device (8, 32, 34) is configured to monitor containers after production and/or during production

However, Lauterback does not disclose the decorations on the containers are different from each other, and a change in the decoration sequence.
Eve et al. disclose an printing apparatus for printing on a container, wherein each container has a different image printed on them. (Column 2 lines 27-31, 52-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating images on containers different from each other as taught by Eve et al., since column 2 lines 15-22 of Eve et al. states such a modification would make it economically viable to mix a larger number of products with different images.
Folkins et al. disclose an apparatus (100) comprising: a print device (110); image sensors (150); and a controller (199), wherein the print device (110) prints based on a predetermined sequence, wherein the controller (199) changes the predetermined sequence to determined how to adjust the print device (110). (Column 4 lines 3-9, Column 6 lines 50-52, Column 6 lines 58-67 through Column 7 lines 1-5)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating the changing of the predetermined sequence as taught by Folkins et al., since column 8 lines 49-55 of Folkins et al. states such a modification would allow the apparatus to properly adjust the printing device.

Regarding claim 18, Lauterback modified by Eve et al. and Folkins et al. disclose the monitoring device (Lauterback – 8, 32, 34) is configured for undertaking and/or arranging a change in assignment of the image element stored in the memory device (Lauterback – 32). (Lauterback – Page 2 paragraph 6, Page 13 paragraph 59)
Regarding claim 19, Lauterback modified by Eve et al. and Folkins et al. disclose the monitoring device (Lauterback – 8, 32, 34) is configured to carry out a specialized monitoring process depending on at least one predefined parameter and deriving from the predefined parameter which monitoring process should be performed and/or which portion of the container to be monitored is monitored or inspected, and/or which comparison to performed. (Lauterback – Page 6 paragraph 24, page 7 paragraph 27, page 8 paragraph 34)
Regarding claim 20, Lauterback modified by Eve et al. and Folkins et al. disclose the interaction device (Lauterback – 14, 16) is configured, without interrupting the printing operation of the direct printing machines (Lauterback – 4, 6), changing the predefined sequence of the image elements to be printed by said direct printing machines (Lauterback – 4, 6) and/or modifying the set of images elements stored in the memory device (Lauterback – 32) of a respective direct printing machines (Lauterback – 4, 6). (Folkins et al. – Column 11 lines 28-33, Column 14 line 41-46)
Regarding claim 21, Lauterback modified by Eve et al. and Folkins et al. disclose, without interrupting the printing operation of the direct printing machines (Lauterback – 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Lauterback DE 102014116201 in view of references Eve et al. (6658817) and Folkins et al. (7264328) as applied to claim 1 above, and further in view of reference Verhaag (6069704).
Regarding claim 5, Lauterback modified by Eve et al. and Folkins et al. disclose the claimed invention as stated above, but do not explicitly disclose appending a further decoration to the decoration applied to the container to be treated.
Verhaag disclose a printing apparatus configured to: print a determined sequence; receive a new printing job; and to append the new printing job into the determined sequence. (Column 2 lines 47-59)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating the process of appending the determined decoration with the new decoration as taught by Verhaag, since column 2 lines 44-46, 65-67 of Verhaag states such a modification would allow the apparatus to operate more efficiently.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over reference Lauterback DE 102014116201 in view of references Eve et al. (6658817) and Folkins et al. (7264328) as applied to claim 8 above, and further in view of reference Albert (6267057).
Regarding claim 10, Lauterback modified by Eve et al. and Folkins et al. disclose the claimed invention as stated above, but do not explicitly disclose predefined change to the predefined decoration sequence.
Albert disclose a printing apparatus configured to: create and store predetermined changes; and modify the printing apparatus do the predetermined changes. (Figure 1 and Column 1 lines 32-38)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating the predetermined changes as taught by Albert, since column 2 lines 29-34 of Albert states such a modification would allow for consistency of printing operation.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over reference Lauterback DE 102014116201 in view of references Eve et al. (6658817) and Folkins et al. (7264328) as applied to claim 2 above, and further in view of reference Obertregger et al. (8141981).
Regarding claim 22, Lauterback modified by Eve et al. and Folkins et al. disclose the claimed invention as stated above, but do not disclose a buffer device.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating the buffer device as taught by Obertegger et al., since column 6 lines 1-5 of Obertegger et al. states such a modification would allow for containers to be diverted while processing upstream is stop and fed back when the processing upstream has resumed.

Response to Arguments
Applicant’s cancelation of claim 15-16 is acknowledged and require no further examining.  Claims 1-14 and 17-22 are pending in the application.

In response to the arguments of the rejections 35 U.S.C. 112(b), Examiner finds the arguments not persuasive.
Applicant states:
An “after-production” refers to the instance that after completing the production of containers according to the whole sequence of predefined sequence of decoration, a container with a specific decoration is produced, for instance, the container with the decoration which the decoration which was accessed as being defective by the monitoring device (see for example paragraphs [0003], [0013], etc. of Applicant’s published specification).

Paragraph 2 of the published specification discloses how there “is no need to provide a permanent data stream, and the benefit of high flexibility is achieved” and 
Applicant did not address all the 112(b) rejections towards claims 4, 8, 10, 12, and 14.  Therefore, 112(b) rejections toward these claims are maintained.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Lauterback DE (102014116201) modified by reference Springett et al. (6369843), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of references Eve et al. (6658817) and Folkins et al. (7264328).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 24, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731